Citation Nr: 0617986	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-37 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's tinnitus is shown to be related to in-
service noise exposure.

2.  The veteran's hearing loss, peripheral neuropathy, and 
hypertension are not shown to be related to military service, 
and peripheral neuropathy and hypertension are not shown by 
the evidence within one year from date of separation from 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in April 2003 was sent from the RO to 
the veteran that satisfies the duty to notify provisions.  
The veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO.  The 
decision herein grants service connection for tinnitus, and 
the April 2003 notice adequately informed the veteran of the 
information or evidence necessary to establish a disability 
rating or effective date.  Since service connection is being 
denied for the remaining disabilities on appeal, no 
disability rating or effective date will be assigned; there 
is consequently no possibility of any prejudice to the 
veteran if the notification is lacking with regard to 
informing the veteran of any assigned rating or effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including the 
service medical records, identified post-service treatment 
records, and the report from a VA audiological examination 
conducted in July 2003.  Additional VA examination or medical 
opinion is unnecessary in this case, as the evidentiary 
record does not show that the veteran's claimed hypertension 
or peripheral neuropathy is associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or is otherwise associated 
with military service.  38 C.F.R. § 3.159(c)(4); Compare 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, as 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, supra.
 
II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Tinnitus

There is medical evidence that the veteran has a current 
tinnitus disability as well as competent evidence linking the 
veteran's tinnitus to service.  The veteran served in the 
U.S. Army, and, consistent with such service, he has reported 
that he experienced loud noises from tanks, aircraft, and 
other large equipment, including during fire power 
demonstrations at training exercises at Ft. Hood, Texas.  He 
reports such noise exposure occurred quite often and without 
hearing protection.  After consideration of the veteran's in-
service and post-service noise exposure, the July 2003 VA 
examiner rendered the opinion that the most likely etiology 
of the veteran's tinnitus is that it is the result of 
exposure from the various types of loud noises while serving 
in the military.  Given the VA examiner's uncontroverted 
opinion, the medical evidence is in favor the claim, and the 
claim is granted.    

Hearing loss, Hypertension, Peripheral neuropathy

The medical evidence of record includes current diagnoses of 
hearing loss, hypertension, and peripheral neuropathy, but 
the evidentiary record does not show that these disabilities 
are related to service.

The service medical records do not show a diagnosis for these 
claimed disabilities or recurrent signs or symptoms 
consistent with the onset of a chronic disorder involving 
hearing loss, hypertension, or peripheral neuropathy.  The 
September 1968 separation examination report shows no 
clinical abnormalities involving any body system, merely 
noting the presence of an appendectomy scar.  Audiometer 
findings at service separation revealed no hearing loss.  
Likewise, the report of medical history provided by the 
veteran at that time indicates no history of hearing loss or 
any difficulty with his lower extremities.  

In the September 1968 report of medical history, the veteran 
noted that he had high blood pressure, but the balance of the 
service medical records contain no diagnosis of hypertension.  
In fact, the blood pressure reading on the separation 
examination report was (140/82), and this alone is 
insufficient to establish a diagnosis of hypertension in 
service.  See generally 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2005).  In an October 2004 VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran maintains that he was 
held back from leaving service due to hypertension but that 
he was not held past his discharge date.  There is, however, 
no documentary evidence corroborating this statement.

The post-service medical records also support the conclusion 
that the veteran's claimed disabilities began well after 
service, including beyond any presumptive period, and are not 
otherwise related to service.  The record is devoid of 
medical evidence dated in the years immediately following 
service separation; the VA and private medical evidence of 
record is dated no earlier than the late 1990s.  A March 1998 
nerve conduction study includes a medical history that 
reports the veteran's neuropathy was not diagnosed until 
1992.  

Consideration has been given to the lay statements of record 
from various individuals attesting to the veteran's state of 
health during and after service.  Consideration has also been 
given to the veteran's contentions regarding the etiology of 
his hearing loss, hypertension, and peripheral neuropathy, 
particularly his assertion that the disabilities are likely 
due to his exposure to gas and chlorine during basic 
training, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Health professionals, however, are experts 
and are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In this case, there is no competent opinion linking 
hypertension to service.  The only competent opinion 
addressing hearing loss is that of the July 2003 VA examiner, 
who stated, after consideration of the veteran's history of 
service and post-service noise exposure, that it could not be 
concluded that hearing loss began from serving in the 
military.  This opinion was rendered after a thorough review 
of the claims file, and it is consistent with other 
substantial evidence of record.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  The Board concludes that this 
uncontroverted medical opinion is highly probative against 
the claim.

A private treating source in December 2002 rendered the 
medical opinion that it is completely reasonable that the 
veteran's neuropathy is a sequela from chlorine poisoning in 
service many years ago.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board has considered the December 2002 
medical opinion but accords it no probative value.  First, 
the treating source does not suggest that it is at least as 
likely as not that the veteran's neuropathy is the result of 
chlorine poisoning; the treating physician instead finds it 
"completely reasonable" that the veteran's neuropathy is 
the result of chlorine poisoning, and this speculation 
without discussion of probability reduces its probative 
value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Second, the service records do not establish the veteran was 
exposed to chlorine in service.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (Board not bound to accept medical opinions 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence).  A lay statement 
reports the veteran was hospitalized in service for gas and 
chlorine exposure, but there is no evidence substantiating 
this assertion. Third, assuming for sake of argument that the 
veteran had been exposed, there is no competent medical 
evidence establishing the level of exposure he experienced.  
To be sure, there is no evidence of record indicating he was 
exposed to the extent that he was poisoned, and this lack of 
medical information upon which the nexus opinion was rendered 
further reduces its probative value.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran's current hearing loss, hypertension, and 
peripheral neuropathy are not related to service and that 
hypertension and peripheral neuropathy did not manifest 
within the first year after service separation, the 
preponderance of the evidence is against the veteran's 
claims, and they must be denied.










	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


